Exhibit 10.1

 

2016 STOCK INCENTIVE PLAN
OF HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES

 

RESTRICTED UNIT AGREEMENT

 

RESTRICTED UNIT AGREEMENT made in Morris Plains, New Jersey, as of [DATE] (the
“Grant Date”), between Honeywell International Inc. (the “Company”) and
[EMPLOYEE NAME] (“Participant”).

 

1.Grant of Award. The Company has granted you [NUMBER] Restricted Units, subject
to the provisions of this Agreement and the 2016 Stock Incentive Plan of
Honeywell International Inc. and its Affiliates (the “Plan”). The Company will
hold the Restricted Units [and Additional Restricted Units (as defined in
Section 2)] in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.     

The Restricted Stock Plan Details for this grant can be found on the Morgan
Stanley StockPlan Connect website at www.stockplanconnect.com. The Company
reserves the right to change or correct any information contained on the Morgan
Stanley StockPlan Connect website to reflect the terms of the Award actually
made by the Company on the Grant Date or the Plan.

 

2.[FOLLOWING INCLUDED AT COMPANY’S DISCRETION: Dividend Equivalents. Except as
otherwise determined by the Management Development and Compensation Committee
(the “Committee”), in its sole discretion, you will earn Dividend Equivalents in
an amount equal to the value of any cash or stock dividends paid by the Company
upon one Share of Common Stock for each unvested Restricted Unit or Additional
Restricted Unit (as defined below) credited to your bookkeeping account on a
dividend record date. In the case of cash dividends, the Company shall credit to
your bookkeeping account, on each dividend payment date, an additional number of
Restricted Units (“Additional Restricted Units”) equal to (a) divided by (b),
where (a) equals the total number of unvested Restricted Units and Additional
Restricted Units, if any, subject to this Agreement on such date multiplied by
the dollar amount of the cash dividend paid per Share of Common Stock on such
date, and (b) equals the Fair Market Value of a Share on such date. If a
dividend is paid to holders of Common Stock in Shares, the Company shall credit
to you, on each dividend payment date, Additional Restricted Units equal to the
total number of unvested Restricted Units and Additional Restricted Units
subject to this Agreement on such date multiplied by the Share dividend paid per
Share of Common Stock on such date. Additional Restricted Units are subject to
the same restrictions, including but not limited to vesting, transferability and
payment restrictions, that apply to the Restricted Units to which they relate.]

 

3.Payment Amount. Each Restricted Unit [and Additional Restricted Unit]
represents one (1) Share of Common Stock.



 



4.Vesting. Except in the event of your Termination of Employment due to death,
the incurrence of a Disability, or as otherwise provided in Section 8 of this
Agreement relating to a Change in Control, the Restricted Units [and Additional
Restricted Units] will vest as provided on the attached Vesting Schedule Table,
which is incorporated into, and made a part of, this Agreement.

 

5.Form and Timing of Payment. Vested Restricted Units will be redeemed solely
for Shares. [FOLLOWING INCLUDED AT COMPANY’S DISCRETION: Except as otherwise
determined by the Company, in its sole discretion, vested Additional Restricted
Units will be redeemed solely for Shares.] [Subject to a deferral election made
pursuant to Section 12, and] except as otherwise provided in Section 7(b) below,
payment of vested Restricted Units [and Additional Restricted Units] will be
made as soon as practicable following the applicable vesting date but in no
event later than two and one-half (2-1/2) months following the end of the
calendar year in which the vesting date occurs. As determined by the Company in
its sole discretion prior to the vesting date, any fractional Shares may be paid
in cash or rounded up or down to the nearest whole Share. [You cannot defer
payment of the Restricted Units [or the Additional Restricted Units.]]

 

6.Termination of Employment. Except as otherwise provided in Sections 7(a) and 8
of this Agreement, any Restricted Units [and Additional Restricted Units] that
have not vested as of your Termination of Employment will immediately be
forfeited, and your rights with respect to these Restricted Units [and
Additional Restricted Units] will end.

 

7.Retirement, Death or Disability.

 

  a.Vesting. If your Termination of Employment occurs due to death, or you incur
a Disability before the vesting date described in Section 4 of this Agreement,
all of your unvested Restricted Units [and Additional Restricted Units] will
vest as of your Termination of Employment or Disability, as applicable. If you
are deceased, the Company will make a payment to your estate only after the
Company has determined that the payee is the duly appointed executor or
administrator of your estate, subject to Section 7.14 of the Plan.         

If your Termination of Employment due to Retirement occurs before the vesting
date described in Section 4 of this Agreement, all unvested Restricted Units
[and Additional Restricted Units] will be forfeited and your rights with respect
to any award under this Agreement will terminate.

 

b.Payment. If your Termination of Employment occurs due to death or you incur a
Disability before the vesting date described in Section 4 of this Agreement,
payment for vested Restricted Units [and Additional Restricted Units] will be
made as soon as practicable following your death or Disability, as applicable,
but in no event later than the last day of the calendar year in which your death
or Disability occurs.

 

8.Change in Control. In the event of a Change in Control, the following
provisions apply:

2





a.Unless adjusted or exchanged pursuant to Section 5.3(c) or 5.3(d) of the Plan,
Restricted Units [and Additional Restricted Units] that have not vested or
terminated as of the date of the Change in Control will immediately vest. No
later than the earlier of 90 days after the date of the Change in Control or two
and one-half months after the end of the calendar year in which the Change in
Control occurs, you will receive for the Restricted Units [and Additional
Restricted Units] a single payment in cash equal to the product of the number of
outstanding Restricted Units [and Additional Restricted Units] as of the date of
the Change in Control (including any Restricted Units [and Additional Restricted
Units] that vest pursuant to this Section 8) and an amount equal to the greater
of (i) the highest price per Share paid by the Successor, as determined by the
Committee, and (ii) the highest Fair Market Value during the period of 90 days
that ends on the date of the Change in Control. Any securities or other property
that is part or all of the consideration paid for Shares pursuant to the Change
in Control will be valued at the higher of (x) the valuation placed on the
securities or property by any entity that is a party with the Company to the
Change in Control, or (y) the valuation placed on the securities or property by
the Committee.

 

b.If adjusted or exchanged pursuant to Section 5.3(c) or 5.3(d) of the Plan,
Restricted Units [and Additional Restricted Units] that have not vested or
terminated as of the date of the Change in Control will continue to vest in
accordance with the schedule described in Section 4 of this Agreement (or as
adjusted if more favorable); provided, however, that if you incur an involuntary
Termination of Employment not for Cause (as defined in Section 2.7 of the Plan)
or a voluntarily Termination of Employment for Good Reason (as defined in
Section 5.4(d) of the Plan) on or before the second anniversary of the date of
the Change in Control, Restricted Units [and Additional Restricted Units] that
have not vested or terminated as of your Termination of Employment will
immediately vest in full and be settled no later than the earlier of 90 days
after the Termination of Employment or two and one-half months after the end of
the calendar year in which the Termination of Employment occurs.

 

9.Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares on Restricted Units
[or Additional Restricted Units], an amount sufficient to satisfy taxes imposed
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gain taxes, transfer taxes,
and social security contributions, and National Insurance Contributions, that
are required by law to be withheld as determined by the Company or your local
employer.

 

10.Transfer of Award. You may not transfer the Restricted Units[, Additional
Restricted Units] or any interest in such Units except by will or the laws of
descent and distribution or except as permitted by the Committee and as
specified in the Plan. Any other attempt to dispose of your interest will be
null and void.

 

11.Requirements for and Forfeiture of Award.



3



a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement that governs your noncompetition with Honeywell, your nonsolicitation
of Honeywell’s employees, customers, suppliers, business partners and vendors,
and/or your conduct with respect to Honeywell’s trade secrets and proprietary
and confidential information. For purposes of this Section 11, the term
“Honeywell” is defined as Honeywell International Inc. (a Delaware corporation
having a place of business at 115 Tabor Road, Morris Plains, New Jersey), its
predecessors, designees and successors, as well as its past, present and future
operating companies, divisions, subsidiaries, affiliates and other business
units, including businesses acquired by purchase of assets, stock, merger or
otherwise.

 

b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 11.b.2. of this Agreement shall apply if, from the Grant Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you (i) enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Honeywell International Inc. Chief
Executive Officer (“CEO”)) with Honeywell and the CEO has not approved the
agreement or arrangement in writing, or (ii) make any statement, publicly or
privately (other than to your spouse and legal advisors), which would be
disparaging (as defined below) to Honeywell or its businesses, products,
strategies, prospects, condition, or reputation or that of its directors,
employees, officers or members; provided, however, that nothing shall preclude
you from making any statement in good faith which is required by any applicable
law or regulation or the order of a court or other governmental body, or (iii)
write or contribute to a book, article or other media publication, whether in
written or electronic format, that is in any way descriptive of Honeywell or
your career with Honeywell without first submitting a draft thereof, at least
thirty (30) days in advance, to the Honeywell International Inc. Senior Vice
President and General Counsel, whose judgment about whether such book, article
or other media publication is disparaging shall be determinative; or such a
book, article or other media publication is published after a determination that
it is disparaging; provided, however, that nothing herein shall preclude you
from reporting (in good faith) possible violations of federal law or regulation
to any governmental agency or entity, including but not limited to, the
Department of Justice, the Securities and Exchange Commission, the Congress,
and/or any agency Inspector General, or making any other disclosures that are
protected under the whistleblower provisions of federal or state law or
regulation, or from otherwise making any statement (in good faith) which is
required by any applicable law or regulation or the order of a court or other
governmental body.

4





  

For purposes of this subsection 11.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.In addition to the relief described in any other agreement that governs your
noncompetition with Honeywell, your nonsolicitation of Honeywell’s employees,
customers, suppliers, business partners and vendors, and/or your conduct with
respect to Honeywell’s trade secrets and proprietary and confidential
information, if the CEO determines, in his sole judgment, that you have violated
the terms of any such agreement or you have engaged in an act that violates
subsection 11.b.1. of this Agreement, (i) any Restricted Units [and Additional
Restricted Units] that have not vested under this Agreement shall immediately be
cancelled, and you shall forfeit any rights you have with respect to such Units
as of the date of the CEO’s determination, and (ii) you shall immediately
deliver to the Company Shares equal in value to the Restricted Units [and
Additional Restricted Units] you received during the period beginning twelve
(12) months prior to your Termination of Employment and ending on the date of
the CEO’s determination.

 

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

12.Restrictions on Payment of Shares. Payment of Shares for your Restricted
Units [and Additional Restricted Units] is subject to the conditions that, to
the extent required at the time of exercise, (i) the Shares underlying the
Restricted Units [and Additional Restricted Units] will be duly listed, upon
official notice of redemption, upon the New York Stock Exchange, and (ii) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Common
Stock until all applicable federal and state laws and regulations have been
complied with and all legal matters in connection with the issuance and delivery
of the Shares have been approved by counsel for the Company.

 

13.Adjustments. Any adjustments to the Restricted Units [and Additional
Restricted Units] will be governed by Section 5.3 of the Plan.

 

14.Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand the Company’s policy, and are aware of and understand
your obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Units [or Additional Restricted Units] to the
extent that the Company has a right of recovery or reimbursement under
applicable securities laws.



5



15.Plan Terms Govern. The vesting and redemption of Restricted Units [or
Additional Restricted Units], the disposition of any Shares received for
Restricted Units [or Additional Restricted Units], the treatment of gain on the
disposition of these Shares, and the treatment of Dividend Equivalents are
subject to the provisions of the Plan and any rules that the Committee may
prescribe. The Plan document, as may be amended from time to time, is
incorporated into this Agreement. Capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless otherwise stated in this Agreement. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the Plan will control. By accepting the Award, you acknowledge that
the Plan and the Plan prospectus, as in effect on the date of this Agreement,
have been made available to you for your review.

 

16.Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

6





f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

17.Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

 

a.The Company (and not your local employer) is granting your Restricted Units
[and Additional Restricted Units]. Furthermore, this Agreement is not derived
from any preexisting labor relationship between you and the Company, but rather
from a mercantile relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Units [and Additional Restricted
Units] granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of Restricted Units [and Additional Restricted Units] hereunder, and
any future grant of Restricted Units [or Additional Restricted Units] under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Restricted Units, [the Additional Restricted Units] nor
any future grant by the Company will be deemed to create any obligation to make
any future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

7





g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

18.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Units [and Additional
Restricted Units] is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf. You
have no rights as a shareowner of the Company pursuant to the Restricted Units
[or Additional Restricted Units] until Shares are actually delivered to you.

 

19.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Units.
This Agreement supersedes any prior agreements, commitments or negotiations
concerning the Restricted Units [and the Additional Restricted Units].

 

20.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

21.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

22.Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.

 

23.Acknowledgements and Acceptance. By accepting this Agreement, you agree that:
(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Award, and that any prior agreements, commitments, or
negotiations concerning the Award are replaced and superseded.

8



To retain this Award, you must accept it by printing the Agreement and signing
and dating below. Return the signed Agreement to Honeywell International Inc.,
Executive Compensation/4B, 115 Tabor Road, Morris Plains, New Jersey 07950.

 

I Accept:

 

 

Print Name EID               Signature Date  

9



VESTING SCHEDULE TABLE

 

[VESTING PROVISIONS CONSISTENT WITH THE PLAN]

10